DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, Claim 8 recites the language "the lane change action" in lines 4 and 5. It is unclear as to which lane change action "the lane change action" is referring to, as there multiple lane change actions defined in claims 6 and 7, of which claim 8 ultimately depends on.  Specifically, it is unclear as to which gap is being masked in a case where "the lane change action" and "the second lane change action" contain an associated gap.  
Regarding claim 17, the claim recites analogous language to claim 8, and is therefore rejected under the same premise.
claim 19, Claim 19 recites the limitation “the UB agent”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2019/0266489 A1, hereinafter Hu).
Regarding claim 1, Hu teaches:
A method for controlling a vehicle (see at least Fig. 12, disclosing a method), comprising:
determining, by a processor, that a lane change is desired (Fig. 1, element 102, disclosing a processor; [0201], disclosing an autonomous vehicle is tasked with reaching an exit at the right most lane, i.e. a lane change is desired to reach the right most lane);
determining, by the processor, a lane change action based on a reinforcement learning method and a rule-based method, wherein each of the methods evaluates lane data, map data, vehicle data, and actor data ([0158], disclosing an action generator 1116 may be implemented ; and
controlling, by the processor, the vehicle to perform the lane change based on the lane action (See at least [0187], disclosing communicating the autonomous vehicle policy to be implemented via the vehicle ECU to facilitate autonomous driving, i.e. controlling the vehicle to perform the action, e.g. the lane change action).
Regarding claim 2, Hu teaches:
The method of claim 1, wherein the rule-based method includes one or more rules that are based on feasibility of control of the vehicle ([0180], disclosing a rule that does not allow for a vehicle to travel above top speed, i.e. a rule based on feasibility of control).
Regarding claim 3, Hu teaches:
The method of claim 1, wherein the rule-based method includes one or more rules that are based on safety of control of the vehicle ([0178]; [0183], disclosing masking an action associated with accelerating or decelerating into another vehicle, i.e. safety of control).
Regarding claim 4, Hu teaches:
The method of claim 1, wherein the rule-based method includes one or more rules that are based on comfort of a user of the vehicle ([0180], disclosing a rule that limits the actions .
Regarding claim 6, Hu teaches:
The method of claim 1, wherein the determining the lane change action comprises: determining the lane change action based on the reinforcement learning method ([0187], disclosing selecting an action based on the reward function, i.e. the reinforcement learning method; see also [0185], disclosing the reward function is simplified by incorporating the learning process); and
determining that the lane change action satisfies constraints of the rule-based method (see at least [0186], disclosing determining an action from a remaining set of actions that exclude masked actions, i.e. the masked action are actions determined to not satisfy a set of rules (see also [0180-0183]).
Regarding claim 7, Hu teaches:
The method of claim 6, further comprising: determining that the lane change action does not satisfy at least one constraint of the rule-based method (see at least [0176], disclosing determining to mask an action, i.e. an action that does not satisfy a constraint of the Q-masker, i.e. the rule based method.); and
determining a second lane change action based on the rule-based method (see at least [0186], disclosing determining an action from a remaining set of actions that exclude masked actions, i.e. the a second lane change action), and
wherein the lane change action is set to the second lane change action (see at least [0198], disclosing determining an autonomous vehicle policy, i.e. setting the chosen action (or second action) as the lane change action).
claim 8, Hu teaches:
The method of claim 7, further comprising: determining that the second lane change action does not satisfy at least one rule of the rule-based method (see at least [0176], disclosing determining to mask an action, i.e. an action that does not satisfy a constraint of the Q-masker, i.e. the rule based method); and
masking a gap associated with the lane change action from potential gaps (see at least Fig. 12 elements 1206, 1208, and 1210; [0183-0184] ; [0195-0198], disclosing determining a mask for a subset of actions, e.g. a lane change action that doesn’t comply with a lane change threshold distance or time-to-collision, i.e. a gap); and
re-determining the lane change action based on the reinforcement learning method and any remaining potential gaps (see at least Fig. 12 element 1208; [0195-0198]; [0208], disclosing exploring a remaining set of unmasked options, i.e. lane change actions that have not been masked are re-evaluated).
Regarding claim 9, Hu teaches:
The method of claim 1, further comprising training the reinforcement learning method based on decisions made by the rule-based method (see at least [0188]; [0192], disclosing training based on non-masked actions, i.e. actions that satisfy the rule based method).
Regarding claim 10, Hu teaches:
A system for controlling a vehicle (see at least Abstract, [0010], disclosing a system), comprising:
a non-transitory computer readable medium that stores a reinforcement learning method and a rule-based method that are each based on lane data, map data, vehicle data, and actor data (see at least [0045], disclosing a non-transitory computer-readable storage medium; [0176- ; and
a processor configured to: determine that a lane change is desired (Fig. 1, element 102, disclosing a processor; [0201], disclosing an autonomous vehicle is tasked with reaching an exit at the right most lane, i.e. a lane change is desired to reach the right most lane);
determine a lane change action based on the reinforcement learning method and the rule-based method ([0186], disclosing determining the autonomous vehicle policy, i.e. a lane change action);
and control the vehicle to perform the lane change based on the lane action (See at least [0187], disclosing communicating the autonomous vehicle policy to be implemented via the vehicle ECU to facilitate autonomous driving, i.e. controlling the vehicle to perform the action, e.g. the lane change action).
Regarding claim 11, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.  Furthermore Hu teaches:
The system of claim 10…
Regarding claim 12, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.  Furthermore Hu teaches:
The system of claim 10…
claim 13, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.  Furthermore Hu teaches:
The system of claim 10…
Regarding claim 15, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.  Furthermore Hu teaches:
The system of claim 10…
Regarding claim 16, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.  Furthermore Hu teaches:
The system of claim 15…
Regarding claim 17, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.  Furthermore Hu teaches:
The system of claim 16…
Regarding claim 18, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.  Furthermore Hu teaches:
The system of claim 10…
Regarding claim 19, Hu teaches:
The system of claim 18, wherein the training is performed off-line based on feedback from the UB agent (see at least [0055-0056], [0062-0065], disclosing a CM3 policy generation in a simulator 108, i.e. the training is performed off-line; [0158], disclosing the CM3 policy includes the Q-masker, i.e. the UB agent or rule-based method).
Regarding claim 20, Hu teaches:
The system of claim 10, wherein the process is further configured to translate the lane change action into a trajectory data (see at least [0186], disclosing the action generator stores , and wherein the processor controls the vehicle based on the trajectory data (see at least [0187], disclosing communicating the autonomous vehicle policy to be implemented via the vehicle ECU to facilitate autonomous driving, i.e. controlling the vehicle to perform the action, e.g. the lane change action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of D’sa et al. (US 2019/0329779 A1, hereinafter D’sa).
Regarding claim 5, Hu teaches:
The method of claim 1, wherein the lane change action includes… a timing for performing the lane change (see at least [0170], disclosing determining a reward based on time, i.e. a timing required to meet a goal, e.g. time to complete a lane change for a lane change action).
Hu does not explicitly teach:
… wherein the lane change action includes an identifier of a gap between at least two vehicles on the road…
However, in the same field of endeavor, autonomous vehicle control, D’sa teaches:
wherein the lane change action includes an identifier of a gap between at least two vehicles on the road (see at least [0069-0070], disclosing identifying a merge location, i.e. a gap between two vehicles (see Fig. 4, element 412); …

Regarding claim 14, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.  Furthermore Hu teaches:
The system of claim 10…

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yadmellat et al. (US 2020/0089245 A1), disclosing trajectory selection for an autonomous vehicle during lane change.
Li et al. (US 2020/0307589 A1), disclosing automatic lane change/merge planning.
Kobilarov et al. (US 2019/0101919 A1), disclosing trajectory generation using temporal logic.
Marden et al. (US 2019/0135290 A1), disclosing autonomous vehicle lane change control considering rules or heuristics.
Mukadam et al. (US 2019/0113929 A1), disclosing autonomous vehicle policy generation including training in a traffic simulation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664